Fourth Court of Appeals
                                San Antonio, Texas
                                     December 5, 2014

                                   No. 04-14-00105-CV

                IN THE ESTATE OF BILLYE M. HORMUTH, Deceased,

                     From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2011-PC-4120
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the appellee’s motion for reconsideration, and the motion is
DENIED.


                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court